Citation Nr: 0909906	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from August 1958 to August 
1961.  He died in July 2003, and the appellant is his 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In January 2007, the Board remanded the claim for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998). 

In 2008, Board requested VA medical expert opinions 
concerning the claim pursuant to 38 C.F.R. § 20.901.  The 
opinions have been received and the appellant has been 
provided copies of the opinions and in response she has 
submitted additional argument and evidence.  


FINDINGS OF FACT

1. The Veteran died in July 2003 and the death certificate 
lists the immediate cause of death as sudden cardiac death, 
and there were no listed other significant conditions 
contributing to death. 

2. There is no competent evidence to show that the Veteran's 
sudden cardiac death was due to any disability that was 
incurred in service from August 1958 to August 1961, 
manifested during the first post-service year, or was 
otherwise related to service.  

3. The Veteran's service-connected disabilities at the time 
of his death were lumbar spine strain with degenerative joint 
disease, evaluated as 40 percent disabling, bilateral pes 
planus, evaluated as 30 percent disabling, and residuals of a 
left shoulder injury, evaluated as 20 percent disabling; a 
service-connected disability is not shown to have caused or 
contributed materially in producing or hastening the 
Veteran's death.  


CONCLUSION OF LAW

The Veteran's sudden cardiac death was not due to disease or 
injury that was incurred in or aggravated by service, or 
proximately due to or the result of a disability that was 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate the claim based on a previously service- 
connected condition, and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003 and in January 2007.  The 
appellant was notified of the type of evidence that was 
required to substantiate the claim for the cause of death.  
She was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  In the January 2007 
letter, she was notified of the effective date of the claim 
and the degree of disability assignable.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Hupp 
v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected, except for a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
death). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

To the extent that the VCAA notice did not include a 
statement of the conditions for which the Veteran was 
service-connected at the time of his death, the appellant 
demonstrated actual knowledge of the Veteran's service-
connected disabilities in statements in support of claim, 
dated in April 2005, in December 2005, and in February 2009.  
Because the appellant demonstrated actual knowledge of the 
Veteran's service-connected disabilities and specifically 
argued that the service-connected disabilities, particularly 
the low back disability, were a contributory cause of the 
Veteran's death, the content error did not affect the 
essential fairness of the adjudication and the presumption of 
prejudicial error is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (VCAA notice error that does not 
affect the essential fairness of the adjudication is not 
prejudicial.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service medical records, VA reports of examinations, and 
records from the Social Security Administration.  The 
appellant has furnished a copy of the Veteran's death 
certificate, as well as numerous private medical records, to 
include an April 2005 statement from the Veteran's private 
physician.  In January 2007, March 2007, and May 2007, the RO 
requested that the appellant furnish authorization for the VA 
to obtain the Veteran's terminal hospital records from 
Parkview Regional Hospital on her behalf, but she has not 
responded.  She has not identified any additionally available 
evidence for consideration in her appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim. 38 U.S.C.A. § 5103A(d).  In 
May 2005, a VA physician reviewed the file and furnished an 
opinion relevant to the cause of death issue.  In May 2007, a 
VA psychiatrist reviewed the file and furnished an opinion 
relevant to the cause of death issue.  As these opinions were 
incomplete, additional VA medical opinions were sought and 
obtained in October 2008, from VA specialists in cardiology 
and psychiatry, who provided clarifying opinions. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for cardiovascular 
disease, if the disability is manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1137; 38 C.F.R. §§ 3.307, 3.309.

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that such 
disability, which is causally related to service, was either 
the principal or a contributory cause of the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).   
For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  
38 C.F.R. § 3.312 (c).

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).  

II. Factual Background

The Veteran served on active duty from August 1958 to August 
1961.  He died in July 2003, and the death certificate lists 
the immediate cause of death as sudden cardiac death.  On the 
death certificate, for other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death, there were no conditions listed.  The death 
certificate indicates that tobacco use probably contributed 
to death.  No autopsy was performed.  The Veteran died in the 
emergency room of Parkview Regional Hospital.  Terminal 
hospital records are not on file, as the appellant has not 
provided the records or authorized VA to obtain the records 
on her behalf.  

At the time of his death, service connection was in effect 
for lumbar spine strain with degenerative joint disease, 40 
percent disabling.  The Veteran's other service-connected 
disabilities were: bilateral pes planus, 30 percent 
disabling, and residuals of a left shoulder injury, 20 
percent disabling.  Also, the Veteran was in receipt of a 
total disability rating for compensation based on individual 
unemployability, effective from September 2001.  

The appellant, who is the Veteran's surviving spouse, asserts 
that the Veteran's service-connected back disability was a 
predominant factor affecting his health and that the back 
disability in particular contributed to his death.  

Private medical records, records of Social Security 
Administration, and VA records, including reports of 
examinations, date to the 1960s.  The records show that the 
Veteran was treated for a number of health problems, 
including a low back disability and a mental disability.  

In a neuropsychological report in November 1992, N.D.B., 
M.D., reported that the Veteran was experiencing significant 
depression.  In December 1993, it was noted that in addition 
to a history of lumbar compression fractures and ruptured 
lumbar discs, the Veteran was exposed to petrochemical toxins 
on the job, resulting in mild organic brain syndrome, mild 
peripheral neuropathy, and moderate to severe depression and 
post-traumatic stress disorder.  Other records, dated in the 
1990s, show treatment for chronic obstructive pulmonary 
disease.  

Records from Parkview Regional Hospital in 2001 and in 2002 
disclose a history of chest pain and the Veteran had a 
myocardial perfusion study.  In February 2002, N.D.B., M.D., 
stated that the Veteran had various medical problems, 
including severe back pain.  

In a list of prescription medications, provided by the 
appellant, in 2002 and in 2003, the Veteran was taking 
several medications for respiratory problems, depression, and 
pain.  He was also taking nitroglycerin and was on oxygen.  

In March 2003, a private psychological evaluation it was 
reported that the Veteran had suffered from a significant 
depressive illness for a considerable period of time.  The 
report described several traumatic events in the Veteran's 
life, including the accidental shooting death of his teenage 
son's friend at his house, a motor vehicle accident which 
left his wife a paraplegic, his own illness in 1991 from 
exposure to chemicals at work, and the accidental death of 
his son three years previously.  

It was noted at one point that the Veteran had become 
seriously depressed and tried to protect his family from his 
struggles with his emotions, and that his wife still believed 
that he was only depressed from his back injuries and the 
chemical exposure incident and was unaware of his devastation 
by the series of tragedies that had befallen the family and 
"his enormous sense of guilt and helplessness about being 
able to rectify the horror that had occurred."   

Also of record are private and VA medical opinions addressing 
whether there was a relationship between the Veteran's 
service-connected back disability and his death.  In April 
2005, the Veteran's family physician, N.D.B., M.D., expressed 
the opinion that the Veteran's chronic low back pain led to 
severe depression and that both conditions had a significant 
effect on his health and elevated his stress level, which in 
turn contributed to his death by myocardial infarction and 
cardiac arrest.  

In May 2005, a VA physician noted that the Veteran had a 
known history of coronary artery disease with a myocardial 
infarction two years previously and a coronary stent 
placement, and he was taking nitroglycerin on a daily basis.  
He expressed the opinion that it was unlikely that the 
Veteran's musculoskeletal conditions were related to his 
death because the Veteran was known to have atherosclerotic 
coronary artery disease separate apart from his 
musculoskeletal conditions.  He stated that any attempt to 
link the ischemic heart disease to the low back condition 
would be speculative at best.  The VA physician did not 
comment on whether low back pain and depression contributed 
to the Veteran's death.  

In May 2007, the Board referred the case to a VA psychiatrist 
for an opinion on whether pain and depression were 
proximately due to or the result of the Veteran's service-
connected degenerative joint disease of the lumbar spine, 
and, if so, whether it was at least as likely as not that 
pain or depression or both contributed to the cause of the 
Veteran's death.  

The VA physician did not specifically comment on the April 
2005 private medical opinion or the private psychological 
evaluation that was conducted in March 2003, just prior to 
the Veteran's death, as requested.  The examiner did 
acknowledge that the Veteran experienced multiple losses in 
his adult life that likely contributed to his chronic 
depression, and that medical literature supported the concept 
that stress was a risk factor for sudden cardiac death with 
chronic depression adding to that risk and chronic disability 
further contributing.  However, the examiner expressed the 
opinion that it was less likely than not that the lumbosacral 
pain was the "primary proximate" cause of the Veteran's 
depression and thus unlikely to be the "proximate cause" of 
the myocardial infarction and death.  This opinion left open 
the question of whether lumbosacral pain, although not the 
main or principal cause of depression, "contributed 
substantially or materially" or "aided or lent assistance 
to the production of death," which was beyond "casually" 
sharing in the production of death.  

In July 2008, the Board sought clarifying medical expert 
opinions through the VA Veterans Health Administration (VHA).  
The question that was posed to a psychiatrist was the 
following:  "Does the factual evidence of record support a 
medical conclusion that the Veteran had a form of clinical 
depression, which was causally related to his service-
connected orthopedic disabilities?  If so, identify the 
psychiatric disorder and provide an opinion as to whether it 
is as likely as not that the identified psychiatric disorder 
either caused or contributed to the cause of the veteran's 
sudden cardiac death."  The resulting psychiatrist's opinion 
was sent to the appellant.  

The reviewing psychiatrist reported that the Veteran's record 
was consistent with longstanding depression, that he suffered 
an in-service low back injury, that he had multiple other 
stressors during his life that also probably contributed to 
his depression, and that he had other psychiatric diagnoses.  

The psychiatrist stated that the medical literature supported 
an association between pain and depression, and between 
depression and a higher risk for mortality.  He stated that 
it was not possible to quantify the contributions of the 
various stressors to the Veteran's depression, but pain was 
certainly one of the contributors to depression.  He also 
noted that longstanding depression was a factor that 
contributed to death, but "most probably many other health 
factors resulted in his death as well."  The psychiatrist 
concluded that, although he could not be certain, the 
Veteran's lumbosacral pain was not the principal cause of 
depression, but depression may still have contributed 
substantially or materially to the production of death.  

In October 2008, the Board returned the file for two 
clarifying medical expert opinions through the VHA.  The 
question that was posed to an examining psychiatrist was the 
following: Does the factual evidence of record support a 
medical conclusion that the Veteran had a form of clinical 
depression, which was causally related to his service-
connected orthopedic disabilities?  If so, identify the 
psychiatric disorder and provide an opinion as to whether it 
is as likely as not that the identified psychiatric disorder 
either caused or contributed to the cause of the Veteran's 
sudden cardiac death.  The question that was posed to an 
examining cardiologist was the following:  whether it is as 
likely as not that any symptomatology, including pain, 
associated with the service-connected orthopedic 
disabilities, either caused or contributed to the cause of 
the Veteran's sudden cardiac death?   

The resulting VHA opinions, dated in October 2008, were sent 
to the appellant.  The reviewing psychiatrist (the same one 
who furnished the August 2008 opinion) concluded that there 
was a known evidence-based association between an increased 
risk of sudden cardiac death due to cardiac issues and 
depression but that no causal link had been established yet 
in the literature.  Thus, the examiner stated that he was 
unable to speculate on the Veteran's depression causing or 
contributing in any way to his death.  

The reviewing cardiologist expressed the opinion with 
rationale and citation to several published medical articles 
and previous medical opinions of record that the Veteran's 
depression and chronic pain from service-connected disability 
were not likely the cause of his death and that the likely 
cause of death was his underlying coronary artery disease.  
Further, in regard to whether the depression contributed to 
his death, the VA cardiologist expressed the opinion that 
such a relationship was possible, but that based on the 
available data it was not possible to furnish the probability 
(50 percent likely or less than 50 percent likely) that 
depression was a contributor to his death.  The VA 
cardiologist stated that such a matter was speculative at 
best and that coronary artery disease itself may also lead to 
the depression.  Additionally, as for a relationship between 
the Veteran's pain and his sudden cardiac death, the VA 
cardiologist expressed the opinion that it was not the likely 
cause of death, although it may have contributed to his death 
with a less than 50 percent likelihood.  In other words, pain 
was a possible but not likely contributor to his death.  The 
VA cardiologist also discussed the various likely risk 
factors that led or contributed to the Veteran's underlying 
coronary artery disease such as tobacco abuse, which was the 
stated likely cause of the Veteran's sudden cardiac death.  

In response to the VHA opinions, the appellant submitted 
additional argument in the form of statements in which she 
quoted from the opinions and asserted that the doctors 
concurred that lumbosacral pain was a contributing factor 
causing depression, that depression was a contributing factor 
causing death, and that they could not speculate to the 
degree of probability of a nexus due to the lack of studies 
and established literature.  She felt that the benefit-of-
the-doubt rule should be applied in her case, and provided 
copies of several medical abstracts to show that there was a 
link between depression and coronary artery disease as well 
as a link between chronic back pain and depression.  She also 
submitted a letter written by the Veteran, in 1984 according 
to her, to show that he was in pain and suffering greatly.  

III. Analysis

The medical evidence of record does not relate the Veteran's 
sudden cardiac death to his period of service, and there is 
no medical evidence that the Veteran's fatal condition was 
related to any disability that was incurred in or aggravated 
during service.  Numerous medical opinions were proffered, 
relevant to whether a service-connected disability was the 
principal cause of death or the contributory cause of death.  
On its face, the death certificate indicates that this was 
not so.  No autopsy performed and unfortunately the appellant 
has not consented to allowing VA to obtain terminal hospital 
records, which may have yielded evidence about the 
circumstances surrounding the Veteran's fatal illness. 

And while the private and VA medical opinions, in whole or in 
part, indicated that it was possible that there existed a 
connection between service-connected disability and the cause 
of death, most of the opinions found the relationship to be 
either unlikely, that is, less than a 50 percent likelihood, 
or speculative.  

Opinions that there "may" be a relationship between 
service-connected disability and cause of death are 
speculative.  A medical opinion expressed in the term of 
"may" also implies that it "may not" and it is too 
speculative to establish a medical nexus.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  Accordingly, the 
Board places little probative weight on such opinions as to 
the cause of the Veteran's death.  

Four different VA examiners, consisting of psychiatrists and 
cardiologists, and one private physician have offered 
opinions concerning the question of a medical nexus or 
medical causation.  

The private physician's opinion, while based on his knowledge 
and treatment of the Veteran for many years, was not 
evidently based on a review of the record, which for example 
would have revealed sources of the Veteran's depression other 
than his musculoskeletal problems.  Additionally, it is not 
shown that the Veteran's family physician was a specialist in 
psychiatry or cardiology, as were the VA examiners, or that 
the family physician cited to medical literature or studies 
to support his opinion, as had some of the VA examiners.  
Thus, on these bases more probative value is placed on the VA 
opinions.  

The Board recognizes that greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed and whether or not, and the extent to 
which they reviewed the record.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The probative value of a medical opinion 
is generally based on the scope of the examination or review, 
as well as the relative merits of the analytical findings, 
and the probative weight of a medical opinion may be reduced 
if the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors 
for assessing the probative value of a medical opinion are 
the thoroughness and detail of the opinion.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

As for the VA examiners, their conclusions are not quite as 
bare and unaccompanied by detail as the family physician's 
opinion.  The May 2005 VA cardiologist's opinion even cited 
to the private physician's conclusion, but indicated that any 
attempt to link the service-connected musculoskeletal 
conditions to death was speculative at best.  Service 
connection may not be based on a resort to speculation.  38 
C.F.R. § 3.102.  The May 2007 VA psychiatrist's opinion, 
while recognizing that medical literature supported a 
relationship between stress and sudden cardiac death, 
discounted a direct causal relationship between the Veteran's 
musculoskeletal pain from the low back and his depression, 
thereby rebutting in part the private physician's findings on 
the matter.  

The VA psychiatrist recognized sources of the Veteran's 
depression that did not relate to his service-connected 
musculoskeletal conditions and such sources were not 
discussed or even acknowledged by the Veteran's family 
physician.  

The August 2008 VA psychiatrist acknowledged an association 
in psychiatry literature between pain and depression, and 
between depression and a higher risk for mortality.  He 
likewise addressed the multiple sources of the Veteran's 
depression, and found that lumbosacral pain was not the 
direct cause of the Veteran's depression, but contributed to 
his depression.  Without medical certainty, he expressed the 
opinion that depression "may" have contributed to the 
production of death in this case.  As previously noted, an 
opinion expressed in the term of "may" also implies "may 
not" and is therefore too speculative to establish a medical 
nexus.  

In regard to the medical opinions of October 2008 from a 
psychiatrist and cardiologist, the psychiatrist, (who had 
previously reviewed the file in August 2008, could not 
speculate, based on his knowledge of medical principles and 
literature, on whether the Veteran's depression had some 
nexus to his death.  Once again, service connection may not 
be based on a resort to speculation.  38 C.F.R. § 3.102.  

The cardiologist presented an extensive discussion on the 
Veteran's history of chronic pain, depression, and coronary 
artery disease, with reference to specific medical reports in 
the record.  He cited to previous medical opinions on file 
and agreed that depression is a factor that may have 
contributed to the Veteran's mortality with further citation 
to various articles in the medical literature.  The physician 
acknowledged that the relationship between depression and 
coronary artery disease was bi-directional and that coronary 
artery disease itself may lead to depression.  



Finally, the VA physician concluded that the Veteran's 
depression and chronic pain for a service-connected 
disability were not the likely cause of his death.  As for 
whether depression and chronic pain contributed to the 
Veteran's death, the VA cardiologist acknowledged the 
possibility of such a link, but found it to be either too 
speculative to determine or unlikely in itself.  

The appellant has argued that she should be accorded the 
benefit-of-the-doubt in this case as the medical evidence 
presents a reasonable doubt regarding the cause of the 
Veteran's death.  The reasonable doubt doctrine, however, 
requires that there be a "substantial" doubt and "one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102; see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

As discussed, all but one of the medical opinions either 
indicated the unlikely probability of a nexus between a 
service-connected disability and cause of death or were based 
on speculation.  The one favorable medical opinion by the 
Veteran's family physician was deemed to be of less probative 
value than the other opinions.  Thus, the Board finds that 
this case is not one for which reasonable doubt has been 
presented.  

As for the appellant's arguments in response to the October 
2008 VA opinions, and the medical abstracts to support her 
contentions, the Board does not dispute that the Veteran 
experienced significant chronic musculoskeletal pain, 
especially of the low back, and depression, which were very 
disabling.  The record is replete with treatment records to 
show this.  The Board, as had the VA psychiatrist in August 
2008 and VA cardiologist in October 2008, recognizes that 
there is medical literature supporting a relationship between 
depression and an increased mortality risk for patients with 
coronary artery disease.  

Nevertheless, given what is known of medical principles and 
literature on the one hand, and of what is known about the 
medical history and death of the particular Veteran in this 
case, the VA examiners did not furnish, or were unable to 
provide without speculating, a medical nexus between the 
Veteran's service-connected disability and his cause of 
death.  

In view of the foregoing, the Board finds that there is no 
favorable evidence to show, to at least a 50 percent degree 
of likelihood, that the Veteran's sudden cardiac death was 
due to any disability incurred in service, or manifest within 
the year following his recognized service in regard to 
cardiovascular disease.  

To the extent that the appellant attributes the Veteran's 
cause of death to his service-connected musculoskeletal 
conditions, particularly his low back disability, through 
back pain and depression, where as here the determination 
involves a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  
38 C.F.R. § 3.159.

Although the appellant is competent to describe such symptoms 
as low back pain and features of depression observed of the 
Veteran, as a lay person she is not competent, that is, not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the appellant's statements as competent evidence to 
substantiate the claim that the cause of the Veteran's death 
was related to or a result of service-connected disability.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As the Board may consider only independent competent medical 
evidence to support its finding on a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), and as the weight of the competent evidence 
demonstrates that the Veteran's cause of death was not 
related to disability or disease incurred in service or 
manifested in the first post-service year, or to service-
connected disability, and as the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


